El Juez Pbesidknte Se. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando que con arreglo al art. 1614 de la antigua Ley de Enjuiciamiento Civil, por la que se venía sustan-ciando este incidente, si el condenado al' pagó de los ali-mentos provisionales no hiciera efectiva la pensión el día en que deba pagarla según la sentencia, se procederá á su exacción por los trámites establecidos para el procedi-miento de apremio, después del juicio ejecutivo, y que lo mismo se practicará con las mensualidades que vayan venciendo.
Considerando que establecida por disposición expresa de la ley dé Enjuiciamiento Civil, aplicable al caso que se ventila, la vía de apremio contra los bienes .del deudor para hacer efectivos los alimentos provisionales, á medi-da que vayan venciendo, no es potestativo de las partes *129abandonar el procedimiento establecido por la ley proce-sal, para seguir el apremio personal contra el deudor, que si está en uso en algunos Tribunales de los -Estados Unidos, en los casos de divorcio, como medio coercitivo para compeler' al marido al pago de los alim,entos asigna-dos por el Juez á la esposa, mientras dure el juicio, lia sido desterrado de los Tribunales de esta Isla desde tiem-po inmemorial, por las leyes que abolieron la prisión por deudas civiles de cualquiera clase y sustituido por el pro-cedimiento de apremio contra los bienes que ofrece al acreedor todas las garantías apetecibles para -hacer efec-tivas las responsabilidades impuestas al deudor por la sentencia.
Considerando que si bien la Ley de divorcio implantar da en esta Isla, como de origen americano, es de interprer tarse y aplicarse con arreglo á las prácticas americanas, esto debe entenderse como derecho supletorio en los car sos de obscuridad ó ’insuficiencia de la leyr, como sucedió en el caso en que se cita en las resoluciones apeladas, de los esposos Pelegrí, sobre divorcio, y en el cual se discu-tía sobre si la sección octava de la ley votada por el Con-greso, en 12 de Abril de 1900, sobre gobierno y adminis-tración civil de esta Isla, y para otros fines, vulgarmente conocida por el 'Bill Eoraker, en cuanto dispone que.to-das las personas legalmente casadas en Puerto Rico ten-drán todos los derechos y recursos conferidos por la Ley á los contrayentes civiles ó religiosos, era ó no aplicable á los españoles residentes en esta Isla que hubiesen con--traído matrimonio por el rito católico en España, donde no está admitido el divorcio en cuanto al vínculo, esta' Corte, después de consultar detenidamente el caso lo re-solvió en sentido afirmativo, y declaró con lugar el divor-cio, inspirándose en las prácticas americanas como dere-cho supletorio, puesto que se trataba de la inteligencia y aplicación de una ley de origen americano, y.cuyo contex-*130to literal no era suficientemente claro y explícito; doctri-na que si era de lógica y natural aplicación en el caso que se cita, de los esposos Pelegn-, no lo es en el caso de autos, en que no se trata ya de interpretar la ley de divorcio en un punto sustantivo, sino sólo de fijar el procedimiento que debe seguirse en un incidente al juicio de divorcio lia-ra el cobro de los alimentos provisionales, asignados á b. esposa, y sobre el cual la ley procesal es clara y no ofrece dudas ni dificultades de ninguna especie.
Considerando que esta,,doctrina no se opone á la facul-tad inherente á todos las Cortes de Justicia para castigar los desacatos cometidos contra su autoridad, cuando tales actos revistan verdaderos caracteres de delito, lo que no sucede en el presente caso, en el que se trata sólo de la eje-cución de una sentencia recaída en un juicio civil de divorcio, sobre pago de pensiones alimenticias asignadas á la esposa, y para cuya ejecución deben seguirse los trá-mites establecidos por la Ley de Enjuiciamiento Civil, en manera alguna por los trámites de un proceso criminal, por falta de materia justiciable, máxime cuando no pue-de sostenerse que el demandado Don Pedro A. Canals haya desobedecido ó resistido obstinadamente el cum-plimiento de la sentencia ú orden del Tribunal, que le condonó al pago, cuando, por el contrario, se ha some-tido al apremio decretado contra sus bienes, y ha con-sentido todas las providencias dictadas, precisamente á solicitud de la misma parte demandante, disponien-do la anotación de la demanda de divorcio sobre, todos los bienes inscritos en el Registro como de su propie-dad, mientras durara el juicio y el embargo de los ne-cesarios para cubrir la deuda y costas: de manera que si no ha cobrado la demandante sus pensiones alimenticias, no ha sido por resistencia de Don Pedro A. Canals á cum-plir la sentencia del Tribunal, sino por otras causas que no parecen imputables á su voluntad.
*131Considerando que las costas del apremio son de cargo del apremiado al pago, á excepción de las causadas en los incidentes que en el mismo expediente puedan surgir, v sobre las cuales debe el Tribunal proveer en conformidad á las disposiciones vigentes sobre costas en la época en que se sustanció y decidió el incidente, ó sea con arreglo á la Sección 63 de la-Orden Genera], No. 118, según la cual las costas deben imponerse al litigante cuyas pretensiones sean desestimadas en su totalidad, debiendo imponerlas el Tribunal, en otro caso, con arreglo á equidad.
Vistas las disposiciones legales que se citan en la pre-sente sentencia.
Fallamos que debemos revocar y revocamos los autos apelados de catorce de Noviembre de 1903 y su concor-dante de 27 de Octubre anterior en cuanto al apercibi-miento decretado contra Don Pedro A. Canals de ser pro-cesado por desacato si no consignare la cantidad que se le ordena á la disposición de su esposa, quedando subsis-tentes diclios autos apelados en los demás extremos que contienen, pero entendiéndose sin especial condenación de costas desde el escrito del folio sesenta y cinco en ade-lante y sin especial condenación en esta segunda instan-cia.
Jueces concurrentes: Sres. Hernández, Higueras, Mac Leary y Wolf.